Name: Council Regulation (EEC) No 1167/77 of 17 May 1977 amending the Annex to Regulation (EEC) No 2358/71 on the common organization of the market in seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 6. 77 Official Journal of the European Communities No L 137/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1167/77 of 17 May 1977 amending the Annex to Regulation (EEC) No 2358/71 on the common organiza ­ tion of the market in seeds THE COUNCIL OF THE EUROPEAN COMMUNITIES, should be included , to this end, in the Annex to Regu ­ lation (EEC) No 2358/71 , HAS ADOPTED THIS REGULATION : Article 1 The following product is added to the Annex to Regu ­ lation (EEC) No 2358/71 under subheading ex 12.01 A of the Common Customs Tariff : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds ( ! ), as last amended by Regulation (EEC) No 671 /75 (2), and in particular Article 3 (4) thereof, Having regard to the proposal from the Commission , Whereas, as a result of the very high costs involved in the cultivation of this high quality species, the produc ­ tion of certified linseed does not at present make it possible to ensure producers a fair income, nor to meet existing market demand ; Whereas provision should therefore be made for encouraging the production of basic and certified linseed by the granting of aid ; whereas this product CCT heading Description of goods No ex 12.01 A Linum usitassimum L. partim Linseed Article 2 This Regulation shall enter into force on 1 July 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 May 1977 . For the Council The President J. SILKIN (') OJ No L 246, 5 . 11 . 1971 , p . 1 . (2) OJ No L 72, 20 . 3 . 1975, p . 21 .